UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-32396 KNIGHT TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Arizona 86-0649974 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 20002 North 19th Avenue Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: 602-269-2000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo The number of shares outstanding of registrant's common stock, par value $0.01 per share, as of October 23, 2013, was 80,082,626 shares. KNIGHT TRANSPORTATION, INC. TABLE OF CONTENTS Page Number PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Unaudited Balance Sheets as of September 30, 2013 and December 31, 2012 1 Condensed Consolidated Unaudited Statements of Income for the three months and nine months ended September 30, 2013 and 2012 3 Condensed Consolidated Unaudited Statements of Comprehensive Income for the three months and nine months ended September 30, 2013 and 2012 4 Condensed Consolidated Unaudited Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 5 Notes to Condensed Consolidated Unaudited Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II – OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 PART I - FINANCIAL INFORMATION Item 1.Financial Statements KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets as of September 30, 2013 and December 31, 2012 (in thousands) September 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Trade receivables, net of allowance for doubtful accounts Notes receivable, net of allowance for doubtful accounts Related party notes and interest receivable Prepaid expenses Assets held for sale Other current assets Inco Income tax receivable - Current deferred tax assets Total current assets Property and Equipment: Revenue equipment Land and land improvements Buildings and improvements Furniture and fixtures Shop and service equipment Leasehold improvements Gross property and equipment Less:accumulated depreciation and amortization ) ) Property and equipment, net Notes receivable, net of current portion Goodwill Other long-term assets and restricted cash Total assets $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 1 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Balance Sheets (continued) as of September 30, 2013 and December 31, 2012 (in thousands, except par values) September 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued payroll and purchased transportation Accrued liabilities Claims accrual – current portion Dividend payable – current portion Total current liabilities Long-term Liabilities: Claims accrual – long-term portion Long-term dividend payable and other liabilities Deferred tax liabilities Long-term debt Total long-term liabilities Total liabilities Commitments and Contingencies (Note 6) Shareholders' Equity: Preferred stock, $0.01 par value; 50,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value; 300,000 shares authorized; 80,080 and 79,760 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) Retained earnings Total Knight Transportation shareholders' equity Noncontrolling interest Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 2 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Income (in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, REVENUE: Revenue, before fuel surcharge $ Fuel surcharge Total revenue OPERATING EXPENSES: Salaries, wages and benefits Fuel Operations and maintenance Insurance and claims Operating taxes and licenses Communications Depreciation and amortization Purchased transportation Miscellaneous operating expenses Total operating expenses Income from operations Interest income 89 96 Interest expense ) Other income 36 Income before income taxes Income taxes Net income Net income attributable to noncontrolling interest ) Net income attributable to Knight Transportation $ Basic Earnings Per Share $ Diluted Earnings Per Share $ Weighted Average Shares Outstanding - Basic Weighted Average Shares Outstanding – Diluted The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 3 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES, Condensed Consolidated Unaudited Statements of Comprehensive Income (in thousands) Three Months Ended September 30, Nine Months Ended September 30, Net income attributable to Knight Transportation $ Other comprehensive income, net of tax: Unrealized gain from available-for-sale securities Comprehensive income $ The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 4 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Cash Flows (in thousands) Nine Months Ended September 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of equipment ) ) Gain from sale of available for sale securities ) ) (Gain) loss from investment in Transportation Resource Partners III, LP ) 59 Compensation expense for issuance of common stock to certain members of board of directors Provision for doubtful accounts and notes receivable Excess tax benefits related to stock-based compensation - ) Stock-based compensation expense Deferred income taxes ) ) Changes in operating assets and liabilities: Trade receivables ) ) Other current assets ) Prepaid expenses ) Income tax receivable ) Other long-term assets ) 79 Accounts payable Accrued liabilities and claims accrual Net cash provided by operating activities Cash Flows From Investing Activities: Purchases of property and equipment ) ) Proceeds from sale of equipment/assets held for sale Proceeds from notes receivable Payments for notes receivable ) ) Proceeds from related party notes receivable 54 Decrease (increase) in restricted cash ) Proceeds from sale of available-for-sale securities Purchase of available-for-sale securities ) - Investment in Transportation Resources Partnership III, LP ) ) Return of investmentin Transportation Resources PartnershipIII, LP 12 - Net cash used in investing activities ) ) The accompanying notes are an integral part of these condensed consolidated unaudited financial statements. 5 Return to Table of Contents KNIGHT TRANSPORTATION, INC. AND SUBSIDIARIES Condensed Consolidated Unaudited Statements of Cash Flows (continued) (in thousands) Nine Months Ended September 30, Cash Flows From Financing Activities: Dividends paid $ ) $ ) Proceeds from line of credit borrowings - Payments on line of credit borrowings ) ) Excess tax benefits related to stock-based compensation - 81 Cash distribution to noncontrolling interest holder ) ) Proceeds from exercise of stock options Net cash used in financing activities ) ) Net decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ $ Supplemental Disclosures: Non-cash investing and financing transactions: Equipment acquired included in accounts payable $ $ Transfer from property and equipment to assets held for sale $ $ Transfer from related party notes receivable to notes receivable $ $
